UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)April 30, 2010 AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St.,Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of AT&T Inc. was held on April30,2010, in Chattanooga, Tennessee. Stockholders representing 4,565,548,776 shares, or 77.26%, of the common shares outstanding as of the March 2, 2010 record date were present in person or were represented at the meeting by proxy.Final voting results are shown below.The percentages set out in the tables represent the ratio of the For or Against votes to the total votes cast.An abstention is not considered a cast vote. Directors elected at the meeting (required the affirmative vote of a majority of the votes cast): Votes Cast For Votes Cast Against Nominee Number % Number % Abstain Broker Non-Votes Randall Stephenson Gilbert F. Amelio Reuben V. Anderson James H. Blanchard Jaime Chico Pardo James P. Kelly Jon C. Madonna Lynn M. Martin John B. McCoy Joyce M. Roché Laura D’Andrea Tyson Patricia P. Upton Approval of the following proposals required the affirmative vote of a majority of the votes cast.Other than the ratification of the independent auditors, the following proposals were submitted by stockholders. Votes Cast For Votes Cast Against Proposal Number % Number % Abstain Broker Non-Votes Ratification of Ernst & Young LLP as Independent Auditors Cumulative Voting Pension Credit Policy Advisory Vote On Compensation Special Stockholder Meetings Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Date: May 4, 2010 By: /s/ John J. Stephens John J. Stephens Senior Vice President and Controller
